Citation Nr: 0500880	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-28 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for decreased vision left 
eye from vasculopathic factor, to include as secondary to the 
service-connected disability of bilateral blepharo-
conjunctivitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran had active service from January 1951 until 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
decreased vision left eye from vasculopathic factor as 
secondary to the service-connected disability of bilateral 
blepharo-conjunctivitis.

A review of the veteran's substantive appeal, received in 
September 2003, shows that he requested a video conference 
hearing before a BVA Board member at the St. Petersburg, 
Florida, Regional Office.  In October 2004, the RO sent the 
veteran notice that a hearing was scheduled on November 30, 
2004.  The veteran failed to appear for his scheduled 
hearing, and there is no record that a request for another 
hearing was ever made.  Without good cause being shown for 
the failure to appear, no further hearing can be scheduled 
and appellate review may proceed.


FINDING OF FACT

The veteran does not have decreased vision left eye as a 
result of his service, or as secondary to the service-
connected disability of bilateral blepharo-conjunctivitis.


CONCLUSION OF LAW

Decreased vision left eye from vasculopathic factor was not 
incurred or aggravated during the veteran's service or as the 
result of a service-connected condition.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's March 2003 decision and the August 2003 
statement of the case (SOC), that the evidence did not show 
that the criteria for service connection for the claimed 
condition had been met.  The SOC contained the full text of 
38 C.F.R. § 3.159.  In addition, a letter dated in February 
2003 (hereinafter "duty to assist letter") the RO notified 
the appellant that it would obtain all identified relevant 
information.  The Board concludes that the discussions in the 
RO's letter, the RO's decision, and the SOC, adequately 
informed the appellant of the information and evidence needed 
to substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the RO's duty to assist letter, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In February 2003, the veteran was informed that, provided 
certain criteria were met, VA would make reasonable efforts 
to obtain relevant records, including medical records, 
employment records, or records from other Federal agencies.  
He was notified that it was still his responsibility to make 
sure that these records were received by VA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

The contents of the RO's duty to assist letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include the "fourth element."  See Pelegrini 
II, at 120 and VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, 
the claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notice.

The Board also notes that the February 2003 letter was sent 
to the appellant prior to the RO's March 2003 decision that 
is the basis for this appeal.  See Pelegrini II.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  He has 
been afforded VA examinations, an etiological opinion has 
been obtained with regard to the claim for decreased vision 
left eye from vasculopathic factor as secondary to the 
service-connected disability of bilateral blepharo-
conjunctivitis.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

The veteran has been afforded a VA examination covering the 
claimed disability, though an etiological opinion has not 
been obtained regarding decreased vision left eye from 
vasculopathic factor on a direct basis.  However, the Board 
finds that the evidence, discussed infra, which indicates 
that the veteran did not receive treatment for the claimed 
symptoms during service, and that the claims file does not 
contain competent evidence showing that there is a direct 
nexus between the claimed condition and his service, warrants 
the conclusion that a remand for another examination and/or 
opinion is not necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2004); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Service Connection

The appellant asserts that service connection is warranted 
for decreased vision left eye from vasculopathic factor as 
secondary to the service-connected disability of bilateral 
blepharo-conjunctivitis.  He asserts that he incurred the 
claimed condition as a result of an injury sustained during 
service when a stove exploded in his face.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

Service connection may also be granted for a "[d]isability 
which is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a); Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board initially notes that the veteran's service medical 
records show visual acuity of 20/20 on examination for entry 
into service.  The records show he was treated in the first 
few months of 1952 for what was characterized as a linear 
abrasion of the cornea of the left eye and a markedly 
infected left eye.  It was determined that the eye problems 
were the result of an inflammatory reaction to penicillin 
ointment.  In late January 1952, it was reported that his 
vision was blurred and mixed astigmatism was diagnosed the 
following month and glasses were ordered.  The veteran's 
transfer examination report, dated December 1953 shows that 
there were no clinical abnormalities found in appellant's 
eyes upon examination.  Visual acuity was reported as 20/20 
bilaterally.  
As for the relevant post service medical records, they 
include VA examinations, outpatient treatment reports, and 
progress notes from April 1960, May 1965, June 1982, November 
1995 to February 1996, June 1999 to February 2001, and 
February 2003.  The also include a report from Visual Health 
in October 2002 and a letter from Dr. Katz from April 2003.  
On VA examination in May 1960, it was reported that the 
veteran complained of a burning sensation in the left eye.  
Visual acuity was 20/40 in both eyes, correctable to 20/20.  
The diagnosis was chronic blepharo conjunctivitis of both 
eyes.  Similar findings were reported on VA examination in 
April 1965.  Visual acuity was 20/40 in both eyes, 
correctable to 20/20.  

VA outpatient records show the veteran was seen in January 
1996 when he complained of severe burning of the eyes since 
an injury in service.  On examination, visual acuity was 
reported as correctable 20/40 and 20/30.  The diagnostic 
impressions were change in refraction; corneal scarring and 
membrane changes consistent with trauma; and blepharitis.  

Records from Visual Health reflect the veteran was seen in 
October 2002 because of sudden blurry vision in the left eye.  
A letter from Dr. Katz, a Visual Health physician, dated 
April 2003 states that he had examined the appellant in 
November 2002 and that the examination revealed swelling of 
the left optic nerve.  It further stated, "There was a dense 
inferior scotoma in the left eye on visual field examination.  
The diagnosis of anterior ischemic optic neuropathy was made 
and a sedimentation rate was drawn which was 7."

VA records reflect the veteran was seen in February 2003 at 
which time it was reported that in October 2002, he awoke 
with a profound loss of vision in the left eye.  Following 
examination, the examiner commented:

SC for Service eye injury (chemical-
thermal surface injury).  no evidence 
permanent vision effect (ie, no corneal 
scarring, iritis, glaucoma) d/t prior 
injury   however, chronic 
"conjunctivitis" and ocular surface 
disease w/ chronic irritation very likely 
from such injuries, and eye meds for 
chronic irritation could be considered as 
"SC".  Pt's low vision OS yields 
significant decrease in vision function, 
but in my opinion has no relation to 
prior Service injury.  relates to 
vasculopathic factors.  

The Board finds that service connection for decreased vision 
left eye from vasculopathic factor on a direct basis is not 
warranted.  There is no record of in-service treatment or 
diagnosis of decreased vision left eye from vasculopathic 
factor.  While astigmatism was reported on once occasion in 
service and glasses were ordered, refractive errors of the 
eye are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  The first 
report of treatment for decreased vision left eye from 
vasculopathic factor comes at least 48 years after the injury 
was said to have taken place.  This lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim on a direct basis.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Moreover, on VA examination in February 
2003, it is clear that the doctor did not associate the 
current loss of vision to the accident that occurred during 
service.  Accordingly, the Board finds that there is no 
competent evidence in the record to show that the veteran's 
decreased vision left eye from vasculopathic factor is 
related to service.  See 38 C.F.R. § 3.303.

With regard to the claim for decreased vision left eye from 
vasculopathic factor as secondary to a service-connected 
disorder, to include on the basis of aggravation, the Board 
finds that the claim must be denied.  There is no competent 
evidence showing that the veteran has decreased vision left 
eye from vasculopathic factor that is due to a service-
connected condition.  The only competent opinion on this 
issue is found in a February 2003 VA examination report, in 
which the examiner concluded that there was no connection 
between the veteran's decreased vision left eye from 
vasculopathic factor and his bilateral blepharo-
conjunctivitis.  Accordingly, the preponderance of the 
evidence indicates that the veteran's decreased vision left 
eye from vasculopathic factor is not due to, nor was it 
aggravated by, the service connected bilateral blepharo-
conjunctivitis, or any other service-connected condition.  
See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995).

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  
Accordingly, the veteran's claim for service connection for 
decreased vision left eye from vasculopathic factor, to 
include as secondary to the service-connected disability of 
bilateral blepharo-conjunctivitis, must be denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for decreased vision left eye from 
vasculopathic factor is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


